EX‑35.11 Officer’s Certificate Pursuant to the requirements of the applicable Servicing Agreement for the transactions listed on Schedule I hereto, for which Wells Fargo Bank, National Association, as Master Servicer, and Berkeley Point Capital LLC, as Servicer, the undersigned, Ellen D. Miller, as Managing Director and Head of Servicing of Berkeley Point Capital LLC, hereby certifies subject to any limitations listed on Schedule I hereto, as of the date hereof, solely in her capacity as an officer and not in her individual capacity, as follows: 1. A review of the activities of the Servicer during the preceding calendar year (the “Reporting Period”) and of its performance under the Agreement has been made under my supervision; and 2. To the best of my knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. Dated: February 22, 2017 Berkeley Point Capital LLC /s/ Ellen D. Miller Ellen D. Miller Managing Director, Head of Servicing Schedule I Multifamily Pass-Through Certificates, Berkeley Point Capital LLC as Sub-Servicer: Series 2009-K3 Series 2010-K7 Series 2010-K8 Series 2010-K9 Series 2011-K11 Series 2011-K13 Series 2011-K15 Series 2011-K701 Series 2011-K702 Series 2011-K703 Series 2011-K704 Series 2012-K20 Series 2012-K706 Series 2012-K707 Series 2012-K711 Series 2013-K26 Series 2013-K713 Series 2013-K29 Series 2013-K30 Series 2013-K31 Series 2013-K33 Series 2013-K34 Series 2014-K714 Series 2014-K715 Series 2014-KF04 Series 2014-K716 Series 2014-K40 Series 2014-KF05 Series 2015-K42 Series 2015-K44 Series 2015-K47 Series 2015-K48 Series 2015-K720 Series 2015-KF11 Series 2015-KS03 Series 2015-K721 Series 2015-K51 Series 2016-K53 Series 2016-KW01 Series 2016-K57 Series 2016-K60 Commercial Mortgage Pass-Through Certificates; Berkeley Point Capital LLC as Primary Servicer COMM 2014-CCRE20 Mortgage Trust COMM 2015-CCRE24 Mortgage Trust COMM 2015-CCRE26 Mortgage Trust COMM 2015-LC23 Mortgage Trust GS Mortgage Securities Trust 2015-GC28 GS Mortgage Securities Trust 2015-GC34 CFCRE 2016-C3 Mortgage Trust CFCRE 2016-C4 Mortgage Trust Citigroup 2016-C1 Mortgage Trust SG 2016-C5 Mortgage Trust CFCRE 2016-C6 Mortgage Trust Commercial Mortgage Pass-Through Certificates; Berkeley Point Capital as Limited Sub-Servicer COMM 2012-CCRE2 Mortgage Trust COMM 2012-CCRE3 Mortgage Trust COMM 2012-CCRE4 Mortgage Trust COMM 2013-CCRE6 Mortgage Trust COMM 2013-CCRE10 Mortgage Trust COMM 2013-CCRE12 Mortgage Trust COMM 2013-CCRE13 Mortgage Trust COMM 2013-FL3 COMM 2014-CCRE14 Mortgage Trust COMM 2014-CCRE20 Mortgage Trust COMM 2014-LC17 Mortgage Trust COMM 2014-UBS5 Mortgage Trust DBCCRE 2014-ARCP GSMS 2014-GC18 GSMS 2014-GC22 GSMS 2014-GC26 CGMCT 2014-GC19 CGMCT 2014-GC21 BBCCRE TRUST 2015-GTP CFCRE 2015-RUM COMM 2015-CCRE22 Mortgage Trust COMM 2015-CCRE24 Mortgage Trust COMM 2015-CCRE25 Mortgage Trust COMM 2015-CCRE26 Mortgage Trust COMM 2015-LC23 Mortgage Trust GS Mortgage Securities Trust 2015-GC28 GS Mortgage Securities Trust 2015-GC34 CFCRE 2016-C3 Mortgage Trust CFCRE 2016-C4 Mortgage Trust Citigroup 2016-C1 Mortgage Trust SG 2016-C5 Mortgage Trust CFCRE 2016-C6 Mortgage Trust COMM 2016-CCRE28 Mortgage Trust
